PER CURIAM.
Appellant’s convictions of and sentences for delivery of methaqualone and possession of cocaine are affirmed.
Defendant’s contention that the police violated his right to privacy by utilizing a “body bug” in the defendant’s office is without merit. In Morningstar v. State, 428 So.2d 220 (Fla.1982), cert. denied, — U.S. -, 104 S.Ct. 86, 78 L.Ed.2d 95 (1983), the supreme court, finding section 934.03(2)(c), Florida Statutes (1979) constitutional, held that article 1, section 12 of the Florida Constitution does not prohibit a warrantless electronic interception of a defendant’s conversation by an undercover police officer in a defendant’s office or place of business. That holding compels our affirmance here.
Accordingly, the defendant’s convictions and sentences are affirmed.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.